Case 2:17-cv-02651-GMN-EJY Document 55-3 Filed 10/10/19 Page 1 of 5




                      EXHIBIT 3
     Case 2:17-cv-02651-GMN-EJY Document 55-3 Filed 10/10/19 Page 2 of 5



 1 Samuel Castor (11532)
   Anne-Marie Birk (12330)
 2 SWITCH, LTD.
   7135 South Decatur Blvd.
 3
   Las Vegas, Nevada 89118
 4 Telephone: (702) 444-4111
   sam@switch.com
 5 abirk@switch.com

 6 Mark A. Hutchison (4639)
   Jacob A. Reynolds (10199)
 7
   Piers R. Tueller (14633)
 8 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
 9 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
10 Telephone: (702) 385-2500
   Fax: (702) 385-2086
11
   mhutchison@hutchlegal.com
12 jreynolds@hutchlegal.com
   ptueller@hutchlegal.com
13
   Attorneys for Plaintiff
14

15                              UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
16
   SWITCH, LTD., a Nevada limited liability               CASE NO. 2:17-cv-02651-GMN-EJY
17 company,

18
                            Plaintiff,                    DECLARATION OF PIERS R.
19                                                        TUELLER
      vs.
20
   STEPHEN FAIRFAX; MTECHNOLOGY; and
21 DOES 1 through 10; ROE ENTITIES 11 through

22 20, inclusive,

23                          Defendants.

24
            I, Piers R. Tueller, under penalty of perjury, hereby declare as follows:
25

26          1.     I am an associate at the law firm Hutchison & Steffen, PLLC and counsel for

27 Switch in the above-referenced matter.

28          2.     I am over the age of 18 and I make the statements in this declaration pursuant to

                                                     1
     Case 2:17-cv-02651-GMN-EJY Document 55-3 Filed 10/10/19 Page 3 of 5



 1 my own first-hand knowledge and would be competent to testify to the statements made therein.

 2           3.      Following the filing of the instant lawsuit Defendants moved to stay discovery
 3
      on the basis that there was a pending Motion to Dismiss. This Motion was eventually denied.
 4
             4.      The parties then jointly moved for a stay of the case in order to engage in
 5
      informal discovery in an attempt to resolve the case without judicial intervention.
 6
             5.      On March 19, 2018, Switch served each of the Defendants with a set of Requests
 7

 8 for Production of Documents.

 9           6.      More than one year later, on June 27, 2019, Defendants each provided written
10 responses, but failed to actually produce a single document in response to Switch’s requests.

11
             7.      Defendants stated in their responses that this was due to the lack of a protective
12
      order in the case. However, Defendants have refused to agree to the proposed protective orders
13
      provided by Switch.
14

15           8.      Beginning in July 2019 Hutchison & Steffen, PLLC began to work with Switch

16 in a limited capacity on the instant litigation. On September 17, 2019, Hutchison & Steffen

17 formally made its appearance in this case.

18           9.      On July 19, 2019, Switch sent a meet-and-confer letter to Defendants' counsel
19
      flagging inappropriate objections and the complete lack of production of any documents in
20
      response to outstanding discovery requests. In a July 24, 2019 letter Defendants' counsel
21
      informed Switch that Defendants did not intend to produce any documents or written discovery
22

23 until a protective order had been entered by the Court. On July 31, 2019, in response to

24 ongoing communication regarding protective order language, Switch’s counsel spoke with

25 Defendants’ counsel regarding a compromise on certain proposed provisions. In the ensuing

26
      weeks, the parties engaged in several email and telephonic discussions in an attempt to reach a
27
      mutual understanding. Ultimately, Defendants filed their Request for Pretrial Conference and
28
      Proposed Protective Order on September 3, 2019, stating that, “given the number of times and
                                                      2
     Case 2:17-cv-02651-GMN-EJY Document 55-3 Filed 10/10/19 Page 4 of 5



 1 the length of time that the parties debated this issue, it was clear that it was time for outside

 2 help.” Switch filed its Response on September 17, 2019 along with its own proposed

 3
      protective order.On October 10, 2019 at approximately 3:15 I called Ronald D. Green, counsel
 4
      for Defendants to address the filing of the Joint Interim Status Report and the deadline for the
 5
      disclosures of experts and expert reports.
 6
             10.      In that call, I requested that the deadline to disclose experts and expert reports be
 7

 8 extended until 60 days after the close of discovery.

 9           11.      Mr. Green stated that Defendants were going to disclose their expert and
10 produce their expert reports that afternoon and he would have to talk with his clients before

11
      agreeing to an extension.
12
             12.     After that phone call I sent an additional email to Mr. Green attempting to
13
      address the extension by including applicable language in the Joint Interim Status Report.
14

15           13.      Approximately one hour later I again called Mr. Green to meet and confer on the

16 deadline to disclose experts and expert reports stating that because the deadline for disclosure

17 was October 10, 2019 and Mr. Green would be unable to consult with his client’s until after the

18 deadline had passed, Switch was going to need to file a motion to extend the relevant discovery

19
      deadlines.
20
             14.     Subsequently, Defendants served their Initial Disclosure of Expert Witness and
21
      an expert report at 5:34pm.
22

23 ///

24 ///

25 ///

26

27

28

                                                       3
     Case 2:17-cv-02651-GMN-EJY Document 55-3 Filed 10/10/19 Page 5 of 5



 1           15.     Although expedited, this meet and confer process by the parties was made in

 2 good faith. Switch desired an amenable resolution but time constraints made it impossible to

 3
      delay the filing of this Motion.
 4
             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
 5
      true and correct.
 6
             Executed this 10th day of October, 2019.
 7

 8
                                                          /s/ Piers R. Tueller
 9                                                 Piers R. Tueller, Esq.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     4
